Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
 
Response to Amendment
2.	Claim 1 has been amended as requested in the amendment filed on August 25, 2022. Following the amendment, claims 1, 4-10 and 31 are pending in the instant application.
3.	Claims 1, 4-10 and 31 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on August 25, 2022 have been fully considered but found to be not persuasive for reasons set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 4-10 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite wherein it recites functional language. MPEP 2173.05(g) states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim' and thus be indefinite” It further states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” In the instant case, the claim recites a step – providing a microfocus X-ray source − but then defines the step by functional language – having a lead shutter mounted on a solenoid such that the X-ray source is configured to emit microfocused X-ray radiation pulses. While a functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action, in the instant case it is unclear what material/structural or manipulative differences are encompassed by mounting an X-ray source on a solenoid in such way that the X-ray source is configured to emit microfocused X-ray radiation pulses so to achieve stimulation only of at least one X-ray sensitive opsin to change the membrane potential of “only at least one targeted neuron of the subject”. Since the claim fails to meet the criteria set forth in MPEP 2173.05(g), then the claim is rejected as being indefinite. This affects all depending claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 1, 4-10 and 31 stand rejected under 35 U.S.C. 102(a)(1) or in the alternative, under 35 U.S.C. 103 as obvious over Bachofer et al., 1963, for reasons of record in section 5 of Paper mailed on February 25, 2022. 
Applicant traverses the rejection at pp. 4-6 of the Response. Specifically, Applicant argues that the claims have been amended to recite microfocused X-ray stimulation that is set and configured in a way to stimulate only at least one X-ray sensitive opsin of only at least one targeted neuron, p. 4. Applicant’s argument has been fully considered but found to be not persuasive because by broadest reasonable interpretation, the limitation “at least one” means one or more and as such encompasses all targeted opsin molecules and neurons.
At p. 4 and continuing to p. 5, Applicant explains the invention in detail. Specifically, Applicant argues that the method of X-genetics is similar to optogenetics but allows to utilize X-ray to specifically target molecules that respond to X-ray stimulation, “[S]pecification, Par. [0039]. “Optogenetics includes activation of specific neurons by stimulating genetically-modified neurons with visible light and opening opsin-coupled channels. Embodiments of the subject invention can overcome the limitations of optogenetics, discussed herein, by using X-rays for direct switching of specific neurons.” […] Thus, amended claim 1 is directed to a method of performing X- Genetics that includes at least using focused X-ray radiation to stimulate specific opsins and change the membrane potential of specific (targeted) neurons”. Applicant further submits that, “Bachofer does not disclose or suggest every limitation recited in amended claim 1 of the present application. Bachofer is directed to ERG methods and discusses observations collected from performing ERG experiments on frogs. In these experiments, the whole of the frogs’ eyes were exposed to X-ray radiation. […] Bachofer does not disclose or contemplate using microfocused X-ray radiation to stimulate specific opsins in the retinas of the eyes”.  Applicant’s arguments have been given full consideration but found to be not persuasive for reasons that follow.
Applicant’s account of the inventive concept and experimental results as presented within the instant specification as filed is not disputed. Claims 1, 4-10 and 31, as currently amended, are directed to a method of performing X-Genetics. The Examiner maintains that by broadest reasonable interpretation the claims are fully anticipated or in the alternative are obvious over the cited prior art of record. Specifically, the claims comprise three active steps: 
providing a subject with at least one retina comprising at least one opsin. This reads on any subject with two eyes, and retinas with more than one opsin molecule, wherein the opsin molecule is reasonably expected to be X-ray sensitive;
providing “a microfocus X-ray source” specifically mounted and configured to emit “microfocused X-ray radiation pulses”. The limitation of this step is currently rejected as being indefinite for reciting functional language, see section 6 earlier. Therefore, by broadest reasonable interpretation this step encompasses an X-ray source capable of producing pulses at emission “rate of 200 to 1000 milliseconds per pulse”, as required by the third step;
stimulating via X-ray source at least one opsin to change membrane potential of at least one targeted neuron of the subject. By broadest reasonable interpretation, this step encompasses stimulation of the whole retina and changing membrane potential in the whole population of neurons.
Thus, as fully explained earlier,  the cited prior art of record, Bachofer et al. publication, fully teaches delivering to the eye of frogs either flashes or continuous exposure of X-rays. The frog retina is reasonably expected to contain opsin molecules, absent evidence to the contrary. Furthermore, the neurons under such treatment are reasonably expected to react with the change in membrane potential (MP), absent evidence to the contrary. Bachofer et al. use different units of the X-ray pulse parameters; however, when recalculated read on 1000 milliseconds per pulse. Thus, Bachofer et al. fully meets the limitations of the instant claims or in alternative, such as to use other living organisms or a human subject, makes the invention obvious.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.	
	
Conclusion
8.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
November 14, 2022